Citation Nr: 0713247	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  04-38 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active military service from April 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.

Unfortunately, further development of the evidence is 
required concerning the veteran's claim for service 
connection of right ear hearing loss.  So, for the reasons 
discussed below, this claim is being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  There is competent medical evidence of record causally 
relating the veteran's left ear sensorineural hearing loss 
disability to his military service - specifically, to noise 
exposure.

2.  There is also persuasive medical nexus evidence of record 
indicating the veteran's tinnitus is related to his service 
in the military.


CONCLUSIONS OF LAW

1.  Left ear hearing loss disability was incurred during 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2005); 38 C.F.R. §§ 3.1, 3.102, 3.159, 
3.301, 3.303, 3.304 (2006).

2.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103A, 5107(b), 5108 (West 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, the agency of original jurisdiction 
(AOJ) sent a letter intended to satisfy VA's duty to notify 
to the appellant in October 2003.  The letter informed the 
appellant of his and VA's respective duties for obtaining 
evidence, as well as requested that the veteran submit any 
additional evidence in his possession pertaining to his 
claim.  The Board realizes that this letter did not indicate 
what evidence was required to substantiate the claims for 
service connection or discuss the law pertaining to the 
assignment of a disability rating or an effective date in 
compliance with Dingess/Hartman.  However, since the decision 
finds that service connection is warranted for left ear 
hearing loss and bilateral tinnitus, further development with 
regard to VA's duties to notify and assist as to the claims 
for service connection would serve no useful purpose.  In 
this regard, as the determinations constitute a full grant of 
those particular claims, there is no reason to belabor this 
matter, as any error in notice timing and content is 
harmless.  A remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540 (1991) .

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, and reports of VA and 
private post-service treatment and VA examinations.  
Additionally, the claims file contains the veteran's own 
statements in support of his claims.  The Board has carefully 
reviewed such statements and perused the medical records for 
references to additional treatment reports not of record for 
the time period at issue, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
veteran's claims. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Sensorineural hearing loss, and tinnitus, as organic diseases 
of the nervous system, will be presumed to have been incurred 
or aggravated in service if manifested to a compensable 
degree or more within one year after service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by probative evidence to the 
contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  



Analysis

The Board finds that the medical evidence of record supports 
the veteran's contention that he has left ear sensorineural 
hearing loss disability that is causally related to noise 
exposure he experienced in service.  His service records show 
that his military occupational specialty (MOS) was an 
infantry radio mechanic, and that the veteran was awarded the 
Combat Infantryman's Badge and Purple Heart for his 6 months 
of service in Vietnam.  These medals are indicative of 
involvement in combat during his service.  See 38 U.S.C.A. 
§ 1154(b).  See also VAOPGCPREC 12-99 (Oct. 18, 1999).  
Moreover, results of his November 2003 VA audiology 
evaluation confirm he has sufficient hearing loss in his left 
ear to meet the threshold minimum requirements of 38 C.F.R. 
§ 3.385 to be considered an actual "disability."  According 
to § 3.385, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See also Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  More significantly, in an April 2003 
VA treatment note, the veteran's physician clearly opined 
that the veteran's sensorineural hearing loss is consistent 
with combat noise exposure.  The Board notes that a November 
2003 VA examiner opined that the hearing loss was not related 
to service.  The Board finds that the evidence of record is 
in equipoise, and with resolution of doubt in the veteran's 
favor, finds that service connection is warranted for left 
ear hearing loss disability.

Additionally, the Board finds that the evidence of record 
establishes service connection for the appellant's tinnitus.  
The veteran contends that he has tinnitus which, like his 
left ear hearing loss, was incurred due to noise exposure 
during combat while in service in Vietnam.  Tinnitus was 
noted during a November 2003 VA audiological evaluation and 
by an April 2003 VA physician.  Furthermore, the veteran 
credibly related ongoing, recurrent tinnitus for many years.  
The April 2003 VA physician confirms that the veteran's 
tinnitus is consistent with combat noise exposure during his 
military service.  The Board notes that a November 2003 VA 
examiner opined that the tinnitus was not related to service.  
The Board finds that the evidence of record is in equipoise, 
and with resolution of doubt in the veteran's favor, finds 
that service connection is warranted for tinnitus.

When the evidence favorable to these claims is considered 
collectively, it is at least as likely as not that the 
veteran's current left ear sensorineural hearing loss and 
bilateral tinnitus are attributable to noise exposure 
coincident with his military service, particularly during his 
combat experiences in Vietnam.  Thus, service connection for 
these claims is warranted.  38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for left ear hearing loss 
disability is granted.

The claim for service connection for tinnitus is also 
granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  A preliminary 
review of the claims file does not indicate the veteran has 
received adequate VCAA notice with regard to his claim of 
entitlement to service connection of right ear hearing loss.   
Moreover, the veteran has not been apprised that a disability 
rating and effective date will be assigned in the event of 
award of any benefit sought.  

Although the veteran was provided with some of the 
regulations implementing the VCAA, as well as several of the 
regulations governing claims for service connection in the 
May 2004 statement of the case (SOC), that effort is 
insufficient under current case law.  In particular, Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), found that proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  In addition, on March 3, 2006, during the 
pendency of this appeal, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet 
App 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  

Therefore, the Board finds that the claim must be remanded 
for compliance with the VCAA and recent case law.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (failure by 
the BVA to enforce compliance with the requirements of 
38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the 
information or evidence necessary to substantiate a claim, as 
well as to inform a claimant of which evidence the VA will 
seek to provide and which evidence the claimant is to 
provide, is remandable error).  

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran a VCAA notice letter 
as to the issue of entitlement to service 
connection for right ear hearing loss 
disability.  The letter must:  (a) inform 
him of the information and evidence that 
is necessary to substantiate his claim 
for service connection for right ear 
hearing loss; (b) inform him of the 
information and evidence that VA will 
seek to provide; (c) inform him of the 
information and evidence he is expected 
to provide; and (d) request or tell him 
to provide any evidence in his possession 
pertaining to this claim to VA.  
See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II); 
Mayfield v. Nicholson, 444 F.3d 1328  
(Fed. Cir. 2006).

Also provide an explanation of the 
information or evidence needed to 
establish a disability evaluation and an 
effective date in the event of an award 
of the benefit sought.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Thereafter, the RO should consider 
all additional evidence received since 
the most recent supplemental statement of 
the case, and readjudicate the claim for 
service connection for right ear hearing 
loss disability.  If the benefit sought 
remains denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The purpose of this remand is to ensure due process of law, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


